Citation Nr: 0410181	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-14 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the residuals of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel







INTRODUCTION

The veteran served on active duty from May 1950 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for asbestosis.  An 
informal conference with a Decision Review Officer (DRO) was held 
in October 2002, following which service connection for pulmonary 
disease, to include asbestosis, was denied.


FINDINGS OF FACT

1. The veteran was exposed to asbestos during his military service 
while serving in the engineering departments on the U.S.S. Jeffers 
(DMS-27) and the U.S.S. Galveston (CLG-3).

2. The veteran has pleural plaques in the mid chest due to 
exposure to asbestos, consistent with the veteran's service 
history.

3. The veteran does not have pulmonary asbestosis due to exposure 
to asbestos.



CONCLUSION OF LAW

Residuals of asbestos exposure were incurred during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

The President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA has issued 
final rules to implement the provisions of the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  These regulatory provisions 
merely implement the VCAA and do not provide any additional 
rights.  In general, where the record demonstrates that the 
statutory mandates are satisfied, the regulatory provisions 
likewise are satisfied.  

Under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, VA is required to 
notify the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board notes that the veteran did not receive proper 
notification of the information and evidence necessary to 
substantiate his claim.   Specifically, he was never informed of 
the impact of the VCAA on his claim for an asbestos-related 
respiratory disease, nor was he advised of what evidence he needed 
to provide in order to substantiate his claim.  However, in light 
of the Board's disposition of the veteran's claim, which 
constitutes a complete grant of the benefit sought on appeal, the 
failure of the RO to provide proper notification is considered 
harmless error.




Background

The veteran served two tours in the engineering department on Navy 
ships where he was, by virtue of his duties, exposed to asbestos.  
The first, from 1950-1954 on the U.S.S. Jeffers (DMS-27), and the 
second, from 1965-1967 on the U.S.S. Galveston (CLG-3).  The 
veteran states that he was not provided with any type of filtering 
device, probably because the risk from asbestos was not recognized 
at the time.  The veteran's service records do not reflect a 
diagnosis of, or treatment for, an asbestos-related respiratory 
disease while on active service.

A February 2001 chest x-ray in conjunction with a VA Agent Orange 
Registry examination found diaphragmatic calcification and mild 
pleural thickening of the lateral chest walls, and faint pleural 
plaques over the mid chest compatible with asbestos exposure.  No 
significant interstitial markings were evident.

A June 2001 letter to the veteran advised him of the results of 
the Agent Orange Registry examination and noted his chest x-ray 
was remarkable for asbestos-like exposure problems.

A February 2002 VA radiology examination report found calcified 
pleural plaques consistent with the veteran's service history of 
asbestos exposure.  There was no evidence of pulmonary fibrosis. 

A February 2002 Pulmonary Function Test (PFT) noted a mild airway 
obstructive defect demonstrated by the Spirometry measurements.

A February 2002 VA compensation and pension (C&P) examination 
report noted the veteran's history of working in engineering while 
on active service, as well as his history of smoking, and found 
that the veteran had asbestos exposure and his chest x-ray was 
consistent with asbestos exposure.  A June 2002 addendum clarified 
the findings of the February 2002 report by adding that there was 
no evidence of interstitial disease and, therefore, no evidence of 
interstitial asbestosis.  Additionally, the report stated that the 
obstructive airway disease noted in the February PFT was 
attributable to Chronic Obstructive Pulmonary Disease (COPD) from 
smoking.


Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active military 
service or, if preexisting such service, was aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. §  3.303(d).


Analysis

The VA has thoroughly examined the veteran's claimed asbestos-
related respiratory disease, including x-ray studies in February 
2001 and February 2002, and a PFT performed in February 2002.  The 
VA radiologist who performed the February 2001 x-ray study and the 
VA Agent Orange examining physician who reviewed it; the examining 
and verifying VA radiologists for the February 2002 x-ray study; 
and the VA C & P examining physician are all in agreement that:  
1) the veteran has chest x-rays consistent with asbestos exposure, 
and the asbestos exposure is consistent with his history of active 
service; and 2) there is no evidence of pulmonary asbestosis.  
Additionally, the C & P examining physician concluded that the 
veteran has COPD, secondary to smoking.

None of the VA physicians found any evidence to support the 
presence of pulmonary asbestosis.  All the physicians who examined 
the veteran's chest x-rays noted that there was no radiographic 
showing of interstitial pathology / pulmonary fibrosis.

However, three chest x-rays have confirmed the presence of pleural 
plaques over the mid-chest, interpreted as residuals of asbestos 
exposure.  The VA examining physician concurred with the 
assessment of the radiologists that the veteran's chest x-rays 
were consistent with asbestos exposure. 

The record confirms that the veteran's duties while serving on 
active duty left him exposed to asbestos. In reaching its decision 
as to whether this exposure has resulted in residual disability, 
the Board recognizes that the abnormalities demonstrated on 
pulmonary function studies have been attributed to COPD related to 
the veteran's smoking history and that chest x-rays have revealed 
no evidence of the interstitial changes indicative of asbestosis. 
Nevertheless, these x-rays also have shown the presence of pleural 
plaques in the mid chest, said to be the residuals of asbestos 
exposure. Just as a nontender, asymptomatic scar is service-
connected as being the residual of an injury, service connection 
is warranted for the pleural plaques as being the residuals of 
inservice asbestos exposure, regardless of whether there is 
current functional impairment attributable to them. Whether the 
pleural plaques remain asymptomatic is a question for future 
medical evaluation. 38 U.S.C.A. §§ 1110, 1131.

The benefit of the doubt is resolved in the veteran's favor to the 
extent indicated. 38 U.S.C.A. § 5107.


ORDER

Service connection for the residuals of asbestos exposure is 
granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



